Opinion by
Tilson, J.
The record showed that certain of the items in question are known as harvest hats and are similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664), the record in which case was admitted in evidence herein. In accordance therewith those imported and withdrawn for consumption prior to the Netherlands Trade Agreement were held dutiable at 25 percent under paragraph 1504 (b) (5) and those subsequent thereto were held dutiable at 12)4 percent under paragraph 1504 (b) (5) and said trade agreement.